—In a proceeding pursuant to General Municipal Law § 50-e (5) for leave to serve a late notice of claim, the Village of Rockville Centre and Rockville Centre Electric appeal from an order of the Supreme Court, Nassau County (Lally, J.), dated September 7, 2000, which granted the application.
Ordered that the order is affirmed, with costs.
The Supreme Court providently exercised its discretion in granting the petitioner’s application (see, General Municipal Law § 50-e [5]; Matter of Affleck v County of Nassau, 240 AD2d 569). O’Brien, J. P., S. Miller, McGinity, Schmidt and Townes, JJ., concur.